Whitman, Judge,
concurring specially. I concur in the judgment of affirmance. However, I would amplify and add to the language of the opinion in respect of the value of the outboard motor boat alleged to have been converted. The language of the opinion is that “the value of the goods was proven sufficiently by the plaintiff’s testimony as to what he paid for them plus the fact that they were in the same condition at the time of their conversion as they were at the time *575of their purchase.” This principle finds support in Hoard v. Wiley, 113 Ga. App. 328 (2) (147 SE2d 782). Plaintiff’s petition sought judgment for the property or in the alternate a money verdict for its value in the amount of $1,750, together with interest at 7%. According to the record plaintiff purchased the property on December 9, 1960, for $1,750. In the option contract between the parties offered and admitted in evidence by and on behalf of the defendant and signed by both parties, the defendant Morris as seller and the plaintiff Townsend as buyer, of date March 5, 1963, evaluated the property by way of credit at $900. Plaintiff’s suit was filed on July 30, 1964. The verdict in his favor of date April 22, 1966 was in the amount of $900 plus 5% interest, and judgment thereon was entered on April 25, 1966 in the amount of $900 principal, together with $138.75 interest from March 13, 1963, thus aggregating principal and interest amounting to $1,038.75. The court had charged the jury in respect of forms of verdict as to the amount of the value of the property at the time of its alleged conversion and as to the amount of interest at 1°/o per annum from the date of taking or conversion. There was no objection to the charge in this respect. The finding as to value of the property taken as set forth in the verdict and judgment was not $1,750, the cost of the property and the amount sued for, but only the amount of $900, the evaluation placed upon the property, set forth in the option contract signed by both parties, and this was some evidence of its value at the time of the alleged conversion. No question is raised and no contention made in respect of the form of verdict as setting forth separate findings as to principal and interest.